DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 12-14, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Senterfitt reference (US Patent No. 4,966,229).
4.	Regarding claim 1, the Senterfitt reference discloses:
a leading edge assembly (26) for a hypersonic vehicle (Column 1, lines 5-7), the leading edge assembly comprising:
an outer wall (12) defining a leading edge (26) and including an inner surface defining at least in part a vapor chamber (14), the outer wall (12) tapering from a condenser section (20) of the vapor chamber (14) to an evaporator section (FIG. 1) of the vapor chamber (14) at the leading edge (26) (FIG. 1);
a capillary structure (16) positioned along the inner surface of the outer wall within the vapor chamber (14) (FIG. 1), the capillary structure (16) forming a vapor chamber wick extending from the condenser section (20) to the evaporator section to facilitate transportation of liquid cooling fluid within the vapor chamber from the condenser section to the evaporator section to cool the leading edge of the outer wall (Column 2, lines 22-31); and
a thermal enhancement feature (18) positioned at least in part on, or defined at least in part by, the inner surface of the outer wall for enhancing a heat transfer from the outer wall at the leading edge to the outer wall within the condenser section of the vapor chamber (Column 2, lines 22-31).
5.	Regarding claim 4, the Senterfitt reference further discloses:
wherein the thermal enhancement feature is configured as a plurality of condenser ribs (22) extending along the inner surface within the condenser section (FIG. 1).
6.	Regarding claim 5, the Senterfitt reference further discloses:
wherein the capillary structure covers the plurality of condenser ribs (FIG. 1)
7.	Regarding claim 12, the Senterfitt reference further discloses:
wherein the outer wall is hermetic such that vapor chamber is completely sealed (FIG. 1).
8.	Regarding claim 13, the Senterfitt reference further discloses:
wherein the cooling fluid comprises a liquid metal (Column 2, lines 22-31).
9.	Regarding claim 14, the Senterfitt reference further discloses:
wherein the cooling fluid comprises lithium, sodium, silver, or a combination thereof (Column 2, lines 22-31).
10.	Regarding claim 16, the Senterfitt reference discloses:
a hypersonic aircraft (implicit) comprising a leading edge assembly (26) comprising:
an outer wall (12) defining a leading edge (26) and including an inner surface defining at least in part a vapor chamber (14), the outer wall tapering from a condenser section (20) of the vapor chamber (14) to an evaporator section (FIG. 1) of the vapor chamber (14) at the leading edge (26) (FIG. 1);
a capillary structure (16) positioned along the inner surface of the outer wall within the vapor chamber (14), the capillary structure (16) forming a vapor chamber wick extending from the condenser section (20) to the evaporator section to facilitate transportation of liquid cooling fluid within the vapor chamber from the condenser section to the evaporator section to cool the leading edge of the outer wall (Column 2, lines 22-31); and
a thermal enhancement feature (18) positioned at least in part on, or defined at least in part by, the outer wall for enhancing a heat transfer from the outer wall at the leading edge to the outer wall within the condenser section of the vapor chamber (Column 2, lines 22-31).
11.	Regarding claim 18, the Senterfitt reference further discloses:
wherein the thermal enhancement feature comprises at least one of a notch defined by the inner surface of the outer wall at the leading edge, a plurality of condenser ribs (22) extending along the inner surface within the condenser section (FIG. 1), a leading edge rib defined by the inner surface of the outer wall at the leading edge, a leading edge protrusion extending from the inner surface of the outer wall at the leading edge and an extension extending between the leading edge protrusion and the inner surface of the outer wall a location aft of the leading edge, and a plurality of baffles extending from the inner surface of the outer wall through the condenser section.
12.	Regarding claim 19, the Senterfitt reference further discloses:
wherein the cooling fluid comprises a liquid metal comprising lithium, sodium, silver, or a combination thereof (Column 2, lines 22-31).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senterfitt reference.
15.	Regarding claim 15, the Senterfitt reference fails to disclose:
wherein the outer wall is formed from a ceramic matrix composite or refractory material.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a ceramic matrix composite or refractory material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter or obvious design choice.  MPEP 2144.07.  
16.	Regarding claim 20, the Senterfitt reference further discloses:
wherein the outer wall is formed from a ceramic matrix composite or refractory material.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a ceramic matrix composite or refractory material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter or obvious design choice.  MPEP 2144.07.  
Allowable Subject Matter
Claim 2-3, 6-11, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747